                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

THOMAS THORPE, #27101-045,                        )
                                                  )
                               Petitioner,        )
                                                  )
vs.                                               )     Case No. 19-cv-1222-NJR
                                                  )
T. G. WERLICH,                                    )
                                                  )
                               Respondent.        )

                        NOTICE OF IMPENDING DISMISSAL

ROSENSTENGEL, Chief Judge:

       This case was opened on November 8, 2019, without the payment of a filing fee or the

filing of a Motion for Leave to Proceed in District Court Without Prepaying Fees or Costs (“IFP

Motion”). On the same date, the Court entered a Notice and Order advising Thorpe of his

obligation to pay the filing fee of $5.00 or to file an IFP Motion within thirty (30) days (i.e., on or

before December 9, 2019). (Doc. 2). He was warned that failure to do so would result in dismissal

of the action and was provided with a blank IFP Motion. Id.

       Thorpe will be given one last opportunity to pursue this case – an additional fourteen (14)

days to pay his filing fee or submit a properly completed IFP application. This case will be

dismissed if Thorpe fails to comply with this Order. See FED. R. CIV. P. 41(b).

       Accordingly, Thorpe is ORDERED to provide the Court with the $5.00 filing fee or a

properly completed IFP Motion on or before January 3, 2020. If Thorpe files an IFP Motion, the

Court will then review his trust fund account statement for the 6-month period immediately

preceding the filing of this action. This information should be mailed to the Clerk of Court at the

following address: United States District Court – Southern District of Illinois, 750 Missouri




                                                  1
Avenue, East St. Louis, Illinois 62201. The Clerk is DIRECTED to send Thorpe an additional

copy of the form IFP Motion.

       Thorpe is also ADVISED of his continuing obligation to keep the Clerk and each opposing

party informed of any change in his address. The Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs.

       Failure to comply with this Order will result in dismissal of this action for want of

prosecution and/or for failure to comply with a court order under Federal Rule of Civil

Procedure 41(b).

       IT IS SO ORDERED.

       DATED: December 20, 2019


                                                              ___________________________
                                                              NANCY J. ROSENSTENGEL
                                                              Chief U.S. District Judge




                                                 2
